Citation Nr: 1226860	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  08-37 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than June 27, 2007 for the award of service connection for diabetes mellitus type II with cataracts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, granted service connection for diabetes mellitus type II with cataracts and assigned  a 20 percent evaluation effective June 27, 2007.  

The Veteran was scheduled for a hearing before the Board at the RO in November 2009.  The record establishes that the Veteran failed to appear for the hearing.  Thus, the Board considers the request for a hearing withdrawn in accordance with 38 C.F.R. § 20.704(d) (2011).


FINDINGS OF FACT

1. The Veteran's claim for entitlement to service connection for diabetes mellitus was received on June 27, 2007.

2. The Veteran's diabetes mellitus was diagnosed by a private physician on October 14, 2004; it was not manifested as of May 8, 2001, the effective date for the addition of diabetes mellitus to the list of diseases presumed to be related to herbicide exposure in the Republic of Vietnam.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 27, 2007 for the award of service connection for diabetes mellitus type II with cataracts have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.400, 3.114, 3.816 (2011). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from disagreement with the effective date assigned following a grant of service connection.  Once the underlying claim is granted, and disagreement has been expressed with the assigned rating and/or effective date, § 5103 notice as to a downstream issue, such as the effective date, is not required.  38 C.F.R. § 3.159(b)(3) (2011); See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VA's duty to notify under 38 U.S.C.A. § 7105 (West 2002) has been met in this case by the content of a statement of the case issued in this appeal.  

As to VA's duty to assist, the Veteran asserts that an earlier effective date is warranted based on the findings and conclusions contained in the record dated from prior to the grant of service connection.  VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, regardless of whether the records are in Federal custody.  VA has obtained records of relevant treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Therefore, VA has complied with the VCAA's duty to assist. 

Earlier Effective Date Claim

Entitlement to service connection for diabetes mellitus type II with cataracts was awarded in the September 2007 rating decision on appeal.  A 20 percent initial evaluation was assigned effective June 27, 2007.  The Veteran contends that an earlier effective date of June 27, 2006 is warranted as his diabetes mellitus manifested to a degree of 10 percent one year before his claim for service connection was received.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2010).  The effective date of an award of service connection shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

In this case, the record does not establish that an effective date earlier than June 27, 2007 is warranted under 38 C.F.R. § 3.400.  The Veteran's claim for service connection for diabetes mellitus was received by VA on June 27, 2007.  The record is entirely negative for evidence of a claim for service connection, either formal or informal, prior to that date.  In addition, information received from the Veteran's private physician in August 2007 shows that the Veteran was initially diagnosed with diabetes on October 14, 2004.  In this case, service connection for diabetes mellitus was granted on a presumptive basis as a disease associated with herbicide exposure.  38 C.F.R. §§ 3.307, 3.309(e) (2011) (if a veteran was exposed to a herbicide agent during active military, naval, or air service, Type 2 diabetes shall be service-connected even though there is no record of such disease during service).  Service records establish that the Veteran served in Vietnam from November 1970 to September 1971, and entitlement to service connection for diabetes mellitus therefore arose on the date the condition was diagnosed, i.e. October 4, 2004.  The applicable regulation is clear that the appropriate effective date for the award of service connection in this case is the date of receipt of claim or the date entitlement arose, whichever is later.  The Veteran's claim was received on June 27, 2007, almost three years after the diagnosis of diabetes mellitus.  Thus, the proper effective date for the award of service connection under 38 C.F.R. § 3.400 is the currently assigned date of June 27, 2007.

The Veteran also contends that an earlier effective date is warranted for diabetes mellitus under the provisions pertaining to awards of service connection based on The United States District Court for the Northern District of California's (District Court's) decision in Nehmer v. United States Veterans' Administration, 712 F. Supp. 1404 (N.D. Cal. 1989).  In that decision, the District Court invalidated the regulation then in effect for adjudicating claims based on Agent Orange exposure, 38 C.F.R. § 3.311a(d) (1989), and also voided all benefit denials that had been made under that section of the regulation.  Id.  Following the Nehmer decision, VA regulations were revised in May 2001 to include diabetes mellitus type II in the list of diseases to which the presumption of service connection applies for veterans who were exposed to Agent Orange while in service.  See Disease Associated with Exposure to Certain Herbicide Agents: Type 2 Diabetes, 66 Fed. Reg. 23,166 (May 8, 2001) (codified at 38 C.F.R. § 3.309(e)).  

The Nehmer case also included certain stipulations which were agreed to by VA and are now incorporated in 38 C.F.R. § 3.816 (2011).  Section (c) of this regulation addresses the proper effective date for disability compensation awarded under the Nehmer Court Order.  However, review of the record establishes that the effective date provisions of 38 C.F.R. § 3.816 do not apply to the current claim before the Board.  The Veteran was not denied compensation for diabetes mellitus between September 25, 1985, and May 3, 1989; the Veteran's claim for service connection was not pending before VA on May 3, 1989, nor was it received by VA between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for diabetes mellitus (May 8, 2001); and the Veteran's claim was not received within one year from the date of his separation from service.  When none of the requirements of 38 C.F.R. § 3.816 are met, which is the case here, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c)(4).

The Board has already determined that an earlier effective date is not warranted under 38 C.F.R. § 3.400.  Thus, the only remaining avenue for an earlier effective date in this case is through 38 C.F.R. § 3.114.  Under this regulation, if a claim is reviewed at the claimant's request more than one year after the effective date of a liberalizing change in the law, the effective date of the award may be one year prior to the date of receipt of such request, if the veteran met all the criteria of the liberalizing law or issue as of the effective date of the liberalizing law.  38 C.F.R. § 3.114(a)(3).  Diabetes mellitus was added to the list of presumptive diseases in connection with herbicide exposure on May 8, 2001. Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002).  As noted above, the Veteran's claim for service connection was received on June 27, 2007, more than one year after VA added diabetes mellitus to the list of presumptive diseases on May 8, 2001.  Therefore, in order to obtain an earlier effective date for the award of service connection under 38 C.F.R. § 3.114, the record must establish that the Veteran's diabetes mellitus met the criteria for an award of service connection for diabetes mellitus on May 8, 2001, the effective date of the liberalizing law.   

As discussed above, the record establishes that the Veteran's diabetes mellitus was diagnosed on October 14, 2004.  The Veteran's private physician identified October 14, 2004 as the date of diagnosis of diabetes in an August 2007 statement, and the Veteran also reported during an August 2007 VA examination that diabetes was first diagnosed in October 2004.  There is no medical or lay evidence demonstrating the presence of diabetes prior to October 2004.  Therefore, the Veteran clearly did not meet the criteria for an award of service connection on May 8, 2001 and an earlier effective date is not warranted under 38 C.F.R. § 3.114 (2011).  The claim for an effective date for the award of service connection for diabetes mellitus type II with cataracts is denied.



ORDER

Entitlement to an effective date earlier than June 27, 2007 for the award of service connection for diabetes mellitus type II with cataracts is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


